DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. U.S. PGPub 2005/0020319.
Regarding claims 1 and 9, Kim discloses a communication control device applied to a human-machine interface system comprising a human-machine interface display control device (e.g. display control), a local operation device (e.g. wireless module) and a display device (e.g. display device), the communication control device (e.g. Fig. 3, 5 and 7) comprising: an operation signal transmission circuit comprising a switching assembly (e.g. switching part), and having an operation signal input port and an operation signal output port, with the operation signal input port configured to connect to the local operation device (e.g. wired module) to receive a local operation signal, and the operation signal output port configured to connect to the human-machine interface display control device (e.g. pg. 2, ¶24; pg. 3-4, ¶42 and 44-46; pg. 4-5, ¶59, 66 and 68; Fig. 3, 5 and 7); a display signal transmission circuit having a display signal input port and a display signal output port, with the display signal input port configured to connect to the human-machine interface display control device, and the display signal output port 
 	Regarding claims 8 and 17, Kim discloses the communication control device according to claim 1, wherein the display signal merely contains display image data (e.g. pg. 2, ¶24; pg. 3-4, ¶42 and 44-46; pg. 4-5, ¶59, 66 and 68; Fig. 3, 5 and 7).

Allowable Subject Matter
Claims 2-7 and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
February 13, 2021